UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7877



JOHN D. GREEN,

                                             Petitioner - Appellant,

          versus


MICHAEL MOORE; CHARLES M. CONDON,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (CA-97-642-5-17JI)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John D. Green, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Green v. Moore, No. CA-97-642-5-17JI (D.S.C. Dec. 11, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2